Case: 18-20144      Document: 00514682237         Page: 1    Date Filed: 10/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 18-20144
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       October 15, 2018
                                                                           Lyle W. Cayce
PATRICK O’BRIEN MURPHY; BEVERLY MURPHY,                                         Clerk


                                                 Plaintiffs-Appellants
v.

HSBC BANK USA, as Trustee for Wells Fargo Asset Securities Corporation
Home Equity Asset-Backed Certificates Series 2006-1,

                                                 Defendant-Appellee



                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:12-CV-3278




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Patrick O’Brien Murphy and Beverly Murphy,
proceeding pro se in this protracted litigation that involves the foreclosure of
the mortgage against their residence by Defendant-Appellee HSBC Bank
USA, seek reversal of the district court’s adverse summary judgment.
Specifically, the Murphys appeal the district court’s Corrected Final
Judgment of February 23, 2018, granting summary judgment to HSBC on its


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20144    Document: 00514682237      Page: 2   Date Filed: 10/15/2018



                                 No. 18-20144
Counterclaim and thereby entitling HSBC to a final judgment of judicial
foreclosure as the sole source of satisfying the district court’s monetary
judgment against the Murphys.

      We have considered the record on appeal, including without limitation
the briefs of the parties, the district court’s Opinion and Order, and the
magistrate judge’s Memorandum and Recommendation. As a result, we are
satisfied that the district court’s Corrected Final Judgment should be, and
hereby is,

AFFIRMED.




                                        2